Filed 4/24/15 P. v. Perez CA5
                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F067512
                   Plaintiff and Respondent,
                                                                              (Super. Ct. No. 11CM7119)
                   v.

JULIO PEREZ et al.,                                                                    OPINION

                   Defendants and Appellants.


                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Robert S.
Burns, Judge.
         Kim Malcheski, under appointment by the Court of Appeal, for Defendant and
Appellant Julio Perez.
         Law Offices of Allen G. Weinberg and Derek K. Kowata, under appointment by
the Court of Appeal, for Defendant and Appellant Ramon Reyes
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen and
John G. McLean, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-


______________________
*        Before Poochigian, Acting P.J., Franson, J., and Peña, J.
                                    INTRODUCTION
       On February 5, 2013, a second amended information was filed against
codefendants Julio Perez, Ramon Reyes, and Juan Jaimes.1 The defendants were charged
with attempting to deter three different correctional officers. Three counts of attempting
to deter an executive officer were alleged as to each officer. (Pen. Code, § 69, subd. (a);
counts 1 [Officer Rocha], 2 [Officer Ramirez], & 3 [Officer Garcia].)2 The information
alleged one count of battery of a correctional officer (§ 4501.5, count 4 [Officer
Ramirez]). The information alleged that Perez had four prior serious felony convictions
within the meaning of the three strikes law (§§ 667, subds. (b)-(i) & 1170.12, subds. (a)-
(d)) and Reyes had one such prior conviction. The jury acquitted all three defendants of
count 4, found them guilty of counts 1 and 2, and found them guilty of the lesser included
offense of misdemeanor resisting arrest (§ 148, subd. (a)(1)) in count 3. The jury found
the strike allegations against both defendants to be true.
       At the sentencing hearing, on May 22, 2013, the trial court denied a request by
Perez to strike at least one of his prior serious felony allegations pursuant to People v.
Superior Court (Romero) (1996) 13 Cal. 4th 497 (Romero). The trial court also rejected
Perez’s motions to reduce his current felony convictions to misdemeanors, pursuant to
section 17, subdivision (b), and to stay sentence on one violation of section 69, pursuant
to section 654. The trial court sentenced Perez to a term of 25 years to life on count 1, to
a concurrent term of 25 years to life on count 2, and one year on count 3. These
sentences were consecutive to the term Perez was serving in prison.




1      Perez and Reyes are appellants in the instant appeal. Jaimes has filed a separate
appeal in case No. F068161.
2      Undesignated statutory references are to the Penal Code.


                                              2
       At the same sentencing hearing, the trial court denied Reyes’s request to strike his
prior serious felony conviction pursuant to Romero. The court sentenced Reyes to one-
third the midterm on count 1, or eight months, and doubled the sentence to 16 months
pursuant to the three strikes law. The court sentenced Reyes to a term of 16 months on
count 2, and one year on count 3, to be served concurrent with count 1. Reyes’s
sentences for the current offenses were ordered to be served consecutive to the term he
was serving in prison.
       Perez and Reyes both contend that the trial court erred in sentencing them on
count 2 pursuant to section 654 because that offense was part of a continuous course of
conduct.3 Reyes further argues his sentence on count 3, the misdemeanor offense, should
also have been stayed pursuant to section 654 and that he was entitled to custody credits
that were not awarded by the trial court.
                                            FACTS
       During the evening of December 23, 2009, Corcoran State Prison Correctional
Officers Anthony Rocha and Michael Ramirez were working as floor officers conducting
cell searches. The officers searched the cell of defendants Jaimes and Perez, cell 113,
and the defendants proceeded to the day room. When the officers reached the cell of
inmate Paraza, cell 104, they had the cell unlocked. Paraza was inside the cell. The
officers told Paraza that one of them was going to first conduct a patdown search of him.
       Paraza, who was now just outside of his cell, said, “No.”4 Paraza started to walk
back into his cell, but Officer Ramirez was standing in the doorway. Because the officers

3      Reyes’s opening brief only challenges his concurrent misdemeanor sentence on
count 3 as a violation of section 654. At the end of his opening brief, Reyes joins in all
issues raised by Perez that may accrue to his benefit. We therefore treat Perez’s
challenge to a consecutive sentence on count 2 as a violation of section 654 as being
raised by Reyes as well.
4      Officer Rocha thought Paraza said, “No, I am good with that.”


                                              3
were present to conduct a search of the cell, Officer Ramirez put his hand out to block
Paraza. Paraza grabbed Officer Ramirez’s jumpsuit, at the chest, with both hands.
Officer Rocha grabbed Paraza’s left hand, or arm, and held Paraza by the wrist. When
Officer Ramirez began using pepper spray on Paraza, Paraza punched Officer Rocha in
the left eye.5 Paraza then started attacking Officer Ramirez, swinging wildly with both
fists.
         As soon as Officer Rocha was punched, he activated his personal alarm device.
When activated, the alarm makes noise and sends a signal to officers in central control.
Officer Rocha wanted to enter the cell to assist Officer Ramirez, but could not because
there were five inmates coming toward him rather than lying down prone on their
stomachs. Officer Phillip Garcia yelled at the advancing inmates to get down and fired
several nonlethal 40-millimeter rounds at the approaching inmates. Officer Rocha was
never able to enter the cell to assist his partner.
         Jaimes, Perez, and Reyes were three of the approaching inmates. Jaimes was
leading Perez and Reyes. After the first shot was fired, the inmates initially got on their
stomachs in a prone position. Officer Rocha estimated they were about 100 feet away
from his position.
         The inmates got up from their prone position two more times and continued to
advance on Officer Rocha before they stopped and remained in a prone position. The
inmates were coming from different directions and had Officer Rocha surrounded. When
the five inmates stopped their advance, they were within 20 feet of Officer Rocha.6

5     Officer Ramirez recalled that it was after Paraza punched Officer Rocha that he
used pepper spray on Paraza’s face.
6      The fight between Officer Ramirez and Paraza lasted for some time. During the
altercation, Paraza threw something into the toilet. Officer Ramirez eventually got
Paraza into physical restraints. Paraza told Officer Ramirez that he had “klavo” on him, a
slang term for drugs.


                                                4
                          APPLICABILITY OF SECTION 654
       Perez and Reyes contend the trial court erred in sentencing them on count 2,
because under section 654 their conduct arose from a single course of conduct. Reyes
further challenges his concurrent misdemeanor sentence on count 3 as a violation of
section 654. We reject these contentions.
       Imposition of concurrent sentences is incorrect if section 654 prohibits multiple
punishment. (People v. Jones (2012) 54 Cal. 4th 350, 353; People v. Dydouangphan
(2012) 211 Cal. App. 4th 772, 779.)
       Section 69 is designed to protect police officers against violent interference with
the performance of their duties. (People v. Martin (2005) 133 Cal. App. 4th 776, 782
(Martin).) The statute prohibits two distinct types of activity–threats and violent
conduct–when either activity constitutes an attempt to deter or prevent an executive
officer from performing any duty imposed upon such officer by law. The statute does not
require that a defendant engage in both threats and violent conduct. (People v. Hines
(1997) 15 Cal. 4th 997, 1062.) Section 69 criminalizes both physical resistance to an
officer and attempts, by threats or violence, to deter or prevent an officer from
performing his or her duties. A threat made to an officer with the requisite intent may
violate the statute, even if it does not have the desired effect. (People v. Hines, supra, 15
Cal.4th at pp. 1060-1061 [maker of threat need not have the present ability to act on it];
In re M.L.B. (1980) 110 Cal. App. 3d 501, 503-504 [statute violated by making of threat
alone]; People v. Superior Court (Anderson) (1984) 151 Cal. App. 3d 893, 897 [target of
threat need not fear it will be carried out].)
       The two methods of violating section 69 have been called “attempting to deter”
and “actually resisting an officer.” The first type of offense can be established by a threat
unaccompanied by any physical force and may involve attempts to deter either an
officer’s immediate performance of a duty imposed by law or the officer’s performance

                                                 5
of such a duty at some time in the future. For the second type of offense, the resistance
must include force or violence and the officer must have been lawfully engaged in the
performance of duty at the time of the defendant’s resistance. (People v. Rasmussen
(2010) 189 Cal. App. 4th 1411, 1418-1419; People v. Carrasco (2008) 163 Cal. App. 4th
978, 984-985.)
        In Martin, the defendant resisted arrest by four officers. One officer was
physically assaulted. (Martin, supra, 133 Cal.App.4th at pp. 779-780.) The court in
Martin found that although the defendant had acted in a single course of conduct, he
committed five separate violations of section 69 and each officer was a victim of the
defendant’s conduct. Martin held the multiple-victim exception applied to section 69
under the circumstances of that case. Martin reasoned that whether the purpose of the
violence is to inflict harm on the officers, or the harm is merely incidental to the goal of
facilitating the perpetrator’s escape, the consequence is the same. The officers are
subjected to violence and the multiple-victim exception to section 654’s prohibition
against multiple punishment is applicable. (Martin, supra, 133 Cal.App.4th at pp. 782-
783.)
        The holding in Martin was adopted under an analogous factual setting in People v.
Bernal (2013) 222 Cal. App. 4th 512, 519-520 (Bernal). The court in Bernal found that no
actual force or violence needed to be directed toward an officer, there only had to be a
risk of violence for section 69 to be violated. (Bernal, supra, at pp. 519-520.) Counts 1,
2, and 3 alleged that Perez and Reyes violated section 69, respectively, as to Officers
Rocha, Ramirez, and Garcia.
        There was a direct threat of violence to Officers Rocha and Ramirez, who were
outnumbered by a ratio of nearly two and a half to one. Because Officer Ramirez was
engaged in a physical fight with an inmate, Officer Rocha could not enter the cell and
was at risk of attack from all five approaching inmates. There were multiple victims and

                                              6
separate counts alleged as to each victim. Although there was a single course of criminal
conduct by Perez and Reyes, the multiple-victim exception to the section 654 prohibition
against multiple punishment applied to the instant action.
       Accordingly, the trial court did not err in sentencing both defendants to concurrent
sentences on counts 1 and 2. As to Reyes’s argument that the trial court erred in
sentencing him to a concurrent misdemeanor sentence in count 3, we note that Reyes and
the other codefendants failed to yield to Officer Garcia’s order to lay prone on multiple
occasions as they advanced on Officer Rocha. Thus, the defendants were in violation of
section 148, subdivision (a)(1) for resisting Officer Garcia, and the trial court did not err
in its imposition of a concurrent sentence on the misdemeanor conviction on count 3. We
reject both defendants’ arguments to the contrary and affirm the trial court’s sentence as
to Perez and Reyes.
                                  CUSTODY CREDITS
       The trial court did not calculate defendant Reyes’s custody credits for time spent
in custody and did not set forth this information on the abstract of judgment, even though
his current convictions and past convictions were subject to determinate sentences.
Reyes contends, and respondent concedes, that the trial court erred in failing to calculate
his custody credits pursuant to sections 1170.1, 2900.5, and 1213, as well as California
Rules of Court, rule 4.452. The rule of court requires that if a determinate sentence is
imposed under section 1170.1, subdivision (a) and is consecutive to one or more
determinate sentences imposed previously in the same court or another court, the court in
the current case must pronounce a single aggregate term, stating the result of combining
the previous and current sentences.
       The trial court is further mandated to credit the defendant with actual days spent in
custody, whether the defendant has been in prison or county jail. (People v. Saibu (2011)
191 Cal. App. 4th 1005, 1012-1013; see People v. Buckhalter (2001) 26 Cal. 4th 20, 29-

                                              7
37.) We agree with the parties that the trial court erred in failing to calculate Reyes’s
custody credits and will remand to the trial court for calculation of defendant Reyes’s
custody credits.
                                      DISPOSITION
       The case is remanded to the trial court to determine defendant Reyes’s total
custody credits, to amend the clerk’s minutes and abstract of judgment to reflect Reyes’s
total custody credits, and to forward the amended documents to the proper authorities.
The judgment as to both defendants is otherwise affirmed.




                                              8